Exhibit 99.1 Contact:Mexican Restaurants, Inc. Andrew J. Dennard (713) 943-7574 Mexican Restaurants, Inc. Reports Impact of Recent Hurricanes and Announces 2008 Third Quarter Operating Results (NASDAQ: CASA) Houston, Texas (November 11, 2008)During the third quarter ended September 28, 2008, the Company’s operating results were impacted by two hurricanes and two restaurant fires; the total impact was that 36 out of the Company’s then 59 restaurants were closed for some portion of the third quarter.As a result, the Company experienced significant inventory, labor and operating costs without any corresponding revenue.The amount of recovery from insurance for these casualty losses cannot be estimated as of the Company’s filing date for its form 10-Q quarterly report.As of October 25, 2008, all of the affected restaurants have been reopened. For the Company’s 2008 third quarter ended September 28, 2008, the Company reported a net loss of $504,559 or ($0.15) per diluted share, compared with net income of $88,750 or $0.03 per diluted share for the third quarter of fiscal year 2007.For the 39-week period ended September 28, 2008, the Company reported a net loss of $69,984 or ($0.02) per diluted share, compared with net income of $149,088 or $0.04 per diluted share for the 39-week period of fiscal year 2007.The third quarter and 39-week period ended September 28, 2008 included a before tax (gain) loss on involuntary disposals from hurricane and fire damages of $140,938 and ($134,771), respectively.The third quarter and 39-week period ended September 28, 2008 also included a before tax loss on sale of other property and equipment of $131,509 and $175,254, respectively. The
